Name: Commission Regulation (EEC) No 987/87 of 3 April 1987 amending Regulation (EEC) No 846/87 in respect of the tax on export of maize from Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 7. 4. 87 Official Journal of the European Communities No L 93/7 COMMISSION REGULATION (EEC) No 987/87 of 3 April 1987 amending Regulation (EEC) No 846/87 in respect of the tax on export of maize from Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Article 90 thereof, Whereas Commission Regulation (EEC) No 846/87 (') introduced a tax on the export from Spain of maize for the purpose of preventing the re-export of maize imported under Commission Regulation (EEC) No 3593/86 of 26 November 1986 on the granting of a subsidy for the import of maize into Spain (2), whereas these imports have taken place in the consumption areas of northern Spain ; Whereas, moreover, there is surplus production of maize in the production areas situated in particular in southern Spain ; whereas, to avoid massive intervention purchasing of maize in that region , the disposal of such maize should not be hindered ; whereas this may be achieved by not applying the tax to maize exported or delivered from ports in southern Spain ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its Chairman, HAS ADOPTED THIS REGULATION : Article 1 The following sentence is hereby added to Article 2 ( 1 ) of Regulation (EEC) No 846/87 : 'However, the tax shall not apply to maize exported from Valencia, or from Spanish ports situated to the south of Valencia, or by road or rail to Portugal, provided that the competent , authorities are satisfied that the exported maize originates in Spain .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 April 1987 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 81 , 25 . 3 . 1987, p . 40 . (2) OJ No L 334, 27 . 11 . 1986, p . 21 .